DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawing Objection is withdrawn in view of the withdrawal/cancellation of Claims 3 and 7. 

Response to Arguments
Applicant’s arguments, see page 5, filed July 7, 2022, with respect to Claims 1-7 and 10 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 1-7 and 10 has been withdrawn. 
Applicant’s arguments, see page 5, filed July 7, 2022, with respect to Claims 8-9 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of Claims 8-9 has been withdrawn. 
Applicant’s arguments, see pages 6-8, filed July 7, 2022, with respect to Claims 1-7 and 10 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 1-7 and 10 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Ersler on August 4, 2022.
The application has been amended as follows: 
Please cancel Claims 3 and 7.

Allowable Subject Matter
Claims 1-2, 4-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a container terminal that includes the combination of, inter alia:
at least one ship crane for loading and unloading a container ship,
 at least one handling crane for loading and unloading a land vehicle, 
a container loop that is a circuit ring for automated guided vehicles, wherein 
the container loop is arranged on at least two levels of different elevation, 
the two levels include a first upper level located near a ship crane and a second lower near the handling crane, 
the first upper level and the second lower level are connected by an inclined plane,  and
in the area of the ship crane, a roadway for the land vehicles is arranged below and parallel to the container loop, wherein
the roadway passes under the first upper level, and
there are no intersections between the entrance and exit of the roadway and the container loop.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652